Citation Nr: 1033863	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-32 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to May 2001.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from a September 2005 rating decision 
of the VA Regional Office in San Diego, California that, among 
other things, denied service connection for bilateral 
patellofemoral pain syndrome and medial collateral ligament 
strain, a right hand scar, and dislocation of the right fourth 
digit.  

By Board decision in March 2009, service connection was granted 
for right ring finger dislocation.  The other issues were 
remanded for further development.  By rating decision in June 
2010, service connection was granted for left patellofemoral pain 
syndrome and medial collateral ligament strain, and right hand 
scar.  These awards are considered full grants of those benefits 
sought on appeal and are no longer for appellate consideration.


FINDINGS OF FACT

1.  The inservice right patellofemoral pain syndrome with medial 
collateral ligament strain was treated and resolved.

2.  Right knee disability, claimed as patellofemoral pain 
syndrome with medial collateral ligament strain, is not shown by 
the evidence of record.


CONCLUSION OF LAW

Right knee disability, claimed as patellofemoral pain syndrome 
and medial collateral ligament strain, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2010): 38 C.F.R. §§ 3.102, 3.303. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has right knee disability from injury 
in service for which service connection should be granted. 

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the appellant was sent a letter in February 2005 prior to 
the initial unfavorable decision on the claim under 
consideration.  The letter informed him of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were granted 
was sent to the appellant in March 2006.  In this case, however, 
service connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claim of 
service connection for a right knee musculoskeletal disability.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant's extensive service treatment records have 
been reviewed.  Private and VA clinical records have been 
received in support of the claim.  The Veteran was afforded a VA 
examination and X-rays of the right knee in August 2009.  His 
statements in the record, as well as the whole of the evidence 
have been carefully considered.  Neither the appellant nor his 
representative contends that there is outstanding evidence that 
has not been received or considered.  The Board thus finds that 
all necessary development has been accomplished and that 
appellate review may proceed without prejudice to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. See 38 U.S.C.A. § 
5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 
(Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  
The claim of entitlement to service connection for right knee 
disability, claimed as patellofemoral pain syndrome with medial 
collateral ligament strain, is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Factual Background

The Veteran's service treatment records show that he was seen in 
February 1995 for bilateral knee pain after jumping off a curb 
and landed buckling both knees.  He complained of weakness and 
numbness after prolonged sitting, and increased pain with bending 
over 90 degrees.  He stated that it felt as though he had pulled 
something.  On examination, the appellant was observed to have 
uneven gait.  There was visible discomfort on his face.  
Following physical examination, an assessment of bilateral medial 
collateral ligament strain was rendered.  Medication and duty 
restriction were prescribed.  The Veteran returned for follow-up 
the following month and reported overall improvement.  He 
indicated that the right knee was still painful when 
sleeping/standing for prolonged periods, and that there was 
numbness in the right lower extremity with standing.  The 
appellant noted that weakness was still present after prolonged 
standing.  Following examination, an assessment of resolving 
bilateral medial collateral ligament strain was rendered.  
Medication was continued, and stretching exercises and physical 
training were added to his remediation regimen.  

The Veteran's service treatment records do not refer to further 
follow-up for right knee musculoskeletal symptoms.  On periodic 
examination in September 1997, he denied knee and joint 
complaints.  On examination in January 2001 at separation from 
service, the Veteran once again denied a trick or locked knee, 
but indicated that there was a problem with a bone, joint or 
other deformity.  In this regard, the examining official noted 
that this referred to right fourth finger dislocation.  The lower 
extremities were evaluated as normal except for a problem with 
varicose veins.  

The Veteran filed a claim for bilateral patellofemoral syndrome 
with medial collateral ligament strain in January 2005.  

An X-ray of the right knee was performed at the Scripps San Diego 
Clinic in August 2006 and was interpreted as showing normal bone 
alignment without evidence of fracture.  The joint spaces and 
soft tissues were normal.  An impression of normal right knee was 
rendered. 

A clinical report dated in January 2007 from M. O'Byrne, M.D., 
R.V.T., of the Scripps Clinic referred to right leg discomfort 
and dull aching in the right leg related to progressively 
worsening varicose veins. 

A medical report dated in May 2007 from L. B. Houseman, M.D., 
F.A.C.S., of the Scripps Clinic noted treatment for progressive 
symptomatology of the Veteran's right leg varicose veins.  It was 
reported that examination of the lower extremities revealed 
excellent pulses in the femorals, popliteals, dorsalis pedis and 
posterior tibial regions.

A VA examination was conducted in January 2008 relative to 
varicose veins of the lower extremities.  No musculoskeletal or 
joint complaints or findings of the lower extremities were noted.  
By rating action dated in February 2008, service connection for 
bilateral lower extremity varicose veins was granted. 

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA joints examination in August 2009.  The examiner 
indicated that the claims folder was reviewed and pertinent 
history was recited.  The Veteran related that he had bilateral 
aching in the knees that he first noticed in approximately 1997 
when he was training for a marathon.  He stated that he felt the 
problem began in 1994 after his knees buckled when he jumped from 
a curb in service.  He denied any surgery on the knees.  The 
appellant described his current problem as aching pain after 
standing or sitting for a period of time.  He denied the use of 
any braces or assistive devices.  He said his knees did not 
interfere with work or activities of daily living.  He denied 
flare-ups of pain that caused additional discomfort.  It was 
noted that the Veteran could sit comfortably for about an hour, 
stand for two hours, and that walking did not seem to be a 
significant problem.

On physical examination, the Veteran was observed to walk with a 
normal gait and could squat to 135 degrees of knee flexion 
without complaint.  Active range of motion was 145 degrees 
bilaterally which was similar to passive range of motion.  It was 
reported that repetitions did not produce any limitation, and 
that he did not exhibit any subjective or objective pain 
complaints during the examination.  Strength was 5/5 at the 
quadriceps and hamstring muscles.  Sensation was intact and 
reflexes were 2+/4+ and symmetrical at the knees and ankles.  
There was no instability of the knee in valgus or varus, or 
anterior and posterior stress.  The McMurray test was negative.  
It was noted that he did have some barely noticeable palpable 
crepitus of the right knee.  The examiner related that no change 
in joint function could be found in either knee joint after 
repetitive motion.  It was reported that radiographs of the knees 
performed in June 2009 were unremarkable.  

Following examination, the examiner stated that "I find no 
disability of right knee..."  It was added that this was based on 
taking a history and performing a physical examination, reviewing 
of available diagnostic studies and reports and "my 43 years of 
caring for patients with musculoskeletal problems as an[sic] 
clinician, physician, Boarded Orthopedist and [as a] Professor 
Emeritus [of] Orthopedic Surgery and Environmental Health."

Legal Analysis

The Board has carefully considered the Veteran's contentions to 
the effect that service connection should be granted for the 
right knee relative to the condition for treatment was rendered 
in service.  Despite such assertions, however, the evidence 
establishes that he has not been found to have disability of the 
right knee at any time during the appeal period.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The record does not contain 
any probative lay or medical indication of any chronic residuals 
affecting the right knee after initial treatment in service in 
1995, nor has any subsequent abnormal clinical evidence 
pertaining musculoskeletal disability of the right knee been 
received to date.  A private X-ray of the right knee in 2006 
disclosed no bone or soft tissue abnormality.  Both private and 
VA clinical data have only referred to right leg varicose veins 
for which service connection is already in effect.  On VA 
examination in 2009, the Veteran was reported to have stated that 
he experienced some knee discomfort, but denied any functional 
limitations attributable thereto.  Clinical findings, including 
X-ray, were essentially negative for any objective evidence of 
pathology.  The appellant was noted to have barely audible 
crepitus, but the examiner entered a diagnosis to the effect that 
no right knee disability was found based on many years of 
musculoskeletal treatment expertise.  In this case, the lay and 
medical evidence tends to establish the absence of disability.

The appellant asserts that he currently has right knee injury 
residuals.  Thus, the Board must consider whether, as a 
layperson, he is competent to render a diagnosis on this matter.  
In this regard, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Here, the appellant can sense 
right knee symptoms and report what he feels.  Lay testimony is 
competent to establish the presence of observable or sensible 
symptomatology, and may provide sufficient support for a claim of 
service connection. See Layno v. Brown, 6 Vet.App. 465, 469 
(1994).  

The Board points out, however, that service connection requires 
evidence that establishes that a Veteran currently have a 
disability for which service connection is being sought. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  No right knee 
injury residuals are shown in this case.  The VA examiner in 
August 2009 specifically determined that the Veteran did not have 
right knee disability.  During the VA examination, the appellant 
essentially established that the inservice symptoms had resolved 
without any functional limitations.  To the extent that the 
appellant reports that he experiences pain, his statement, even 
when accepted as true does not establish the presence of a 
disability.  In this instance, the Veteran has complaints of pain 
(discomfort) for which there is no identifiable underlying 
disease of injury to support a grant of service connection. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001).  There is no probative evidence, medical or otherwise, 
that tends to show that he currently has a right knee disease or 
injury that was incurred in service.  The Court of Appeals for 
Veterans Claims (Court) has established that the definition of 
disability comports with the everyday understanding of 
disability, which is defined as an "inability to pursue an 
occupation because of physical or mental impairment." Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991).  While the appellant may 
believe that he is entitled to some sort of benefit simply 
because he had a disease or injury in service, this is mistaken.  
Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a current disability, 
there can be no valid claim. Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  Therefore, after careful review of the lay and 
medical evidence in this regard, the Board finds that there is no 
disability of the right knee for which service connection may be 
granted. 

In sum, service connection for right knee disability, claimed as 
patellofemoral pain syndrome with medial collateral ligament 
strain, must be denied on the basis that there is no lay or 
medical evidence showing that Veteran has a current disability.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for right knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


